EXHIBIT 10.8

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of the
8th day of October, 2009, by and among PRIVATE MEDIA GROUP, INC (“Private”),
GAME LINK LLC., a limited liability company (the “Company”), and ILAN BUNIMOVITZ
(“Employee”).

Recitals

A. The Company and Employee are parties to that certain Employment Agreement
dated as of January 20, 2009 (the “Original Agreement”) pursuant to which
Employee is employed by the Company as Executive Vice President of the
consolidated Internet and Internet-related business conducted by Private and its
subsidiaries (the “Private Group”) (the Internet and Internet-related business
conducted by the Private Group from time to time, including the business of the
Company and e-Line LLC (“eLine”) is referred to herein as the “Online Media
Business”).

B. The Prior Agreement was entered into in connection with and pursuant to an
Agreement and Plan of Reorganization dated as of January 20, 2009 (the “Merger
Agreement”), by and among Private, the Company, eLine, and certain affiliates of
the Company and eLine, including Employee.

C. In addition to Employee’s duties under as Executive Vice President under the
Original Agreement, Privates desires to retain Employee as Chief Executive
Officer of Private effective April 21, 2009, and, in connection therewith, the
parties intend to amend and restate the Original Agreement by entering into this
Agreement.

D. All capitalized terms which are not defined herein shall have the respective
meanings ascribed to such terms in the Merger Agreement.

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:

1. Employment and Duties.

1.1. Employment; Duties. Under the Original Agreement Employee is employed by
the Company as Executive Vice President of the Online Media Business conducted
by the Private Group during the “Term” of this Agreement (as such quoted term is
defined in Section 3), effective January 20, 2009. In addition to Employees
duties as Executive Vice President, effective April 21, 2009, Private hereby
also employs Employee as its Chief Executive Officer, for the remainder of the
Term. Employee shall report to Private’s Board of Directors and shall have such
titles, responsibilities and duties, consistent with his positions and
expertise, as may from time to time be prescribed by the Board of Directors of
Private.

1.2 Full Time. Employee shall devote all of his business time, energy, and skill
to the business and affairs of the Private Group. Employee acknowledges and
agrees that he shall observe and comply with all of the reasonable policies as
prescribed from time to time by the Private Group. Nothing in this Section 1,
however, shall prohibit Employee from (i) serving as a director, trustee,
officer of, or partner or investor in, any other firm, trust, corporation or
partnership; provided that such activities are not inconsistent with Employee’s
duties under this Agreement; or (ii) engaging in additional activities in
connection with personal investments and community affairs that are not
inconsistent with Employee’s duties under this Agreement.

 

1



--------------------------------------------------------------------------------

2. Compensation.

2.1. Base Salary. In consideration of the services rendered to the Company
(and/or its Affiliates) Employee shall receive from the Company an annual salary
(“Base Salary”) of $295,000 payable bi-weekly or semi-monthly in accordance with
the Private Group’s standard payroll practices, subject to increase as
determined by the Compensation Committee of the Board of Directors of Private
from time to time. The Compensation Committee of the Board of Directors of
Private shall review such salary no less than annually.

2.2. Benefits. During the Term, Employee shall be entitled to participate in
employee benefit plans (such as health, dental, vision, pension, retirement and
similar plans) and receive fringe benefits that are substantially similar to
those provided to other key executives of the Private Group and as are generally
now or hereafter available to employees and/or other senior executives of the
Private Group in accordance with their then existing terms and conditions.
Additionally, during the Term, the Company shall reimburse Employee for all
reasonable expenses incurred in connection with Employee’s use of an automobile,
not to exceed $1,500 per month, including lease payments, insurance, gasoline,
maintenance and parking and otherwise subject to the presentation of appropriate
documentation.

2.3. Vacation. During the Term, Employee shall be entitled to a total of 20
vacation days or paid time off per year, exclusive of holidays observed by the
Private Group, in accordance with the vacation policies of the Private Group in
effect for their U.S. employees from time to time, which shall be scheduled in a
reasonable manner by Employee. Vacation days which are not used during any
calendar year may be accrued or paid in accordance with Company policy.

2.4. Expenses. During the Term, Employee will be entitled to reimbursement from
the Company of all reasonable expenses incurred in the ordinary course of
business on behalf of the Private Group, (including reimbursement of all
reasonable expenses related to travel, living and lodging in connection with
time spent by Employee at Private’s headquarters in Barcelona, Spain), including
its Affiliates, subject to the presentation of appropriate documentation and
approved in accordance with the then existing terms and conditions of the
Private Group’s policies.

2.5. Withholding. The Company (including any Affiliate) may withhold from
compensation payable to Employee all applicable federal, state and local
withholding taxes.

2.6. Employee Stock Options and Grants. During the Term of this Agreement if
Berth Milton shall receive a grant of stock options from Private, Employee shall
be entitled to receive at such time a grant of a “Proportionate Amount” amount
of stock options with the same exercise price and exercise period, and with
vesting provisions as determined by Private’s Option Committee, not to exceed
three years from the date of grant. For purposes of this Agreement
“Proportionate Amount” means, at the time of grant, the amount based upon the
ratio of the percentage ownership of Private Common Stock owned directly or
indirectly by Berth Milton in proportion to the percentage ownership of Private
Common Stock owned by Employee. Stock options granted to Employee under this
Section 2.6 shall provide for the full and immediate vesting thereof if (i) the
Company or Private shall terminate Employee’s employment, unless terminated for
Cause or by reason of Employee’s Death or Disability, or (ii) or Employee shall
terminate his employment under this Agreement for Good Reason.

3. Term.

The term of employment under this Agreement shall be a period commencing on the
date(s) specified in Section 1.1 hereof and ending on January 20, 2012 (the
“Expiration Date”), unless terminated earlier in accordance with the other
provisions hereof (the “Initial Term”).Absent a written notice from the Company,
Private or Employee to the contrary, this Agreement shall automatically extend
in one month increments following the Initial Term (each such extension period
shall be referred to herein as a “Renewal Term”). This Agreement shall terminate
automatically 30 days after written notice by the Company, Private or Employee
delivered after the Initial Term, without any severance pay, termination pay or
any severance obligation whatsoever. The Initial Term and Renewal Term(s) are
collectively referred to herein as the “Term.”

 

2



--------------------------------------------------------------------------------

4. Termination.

4.1. Definitions. As used herein, the following terms shall have the following
meanings:

4.1.1. “Notice of Termination” means a written notice specifying the termination
provision in this Agreement relied upon.

4.1.2. “Date of Termination” means (i) where termination is due to the death of
the Employee, the date of death, or (ii) the earlier of the date specified in
the Notice of Termination or the last day Employee is employed under this
Agreement, as the case may be.

4.1.3. “Cause” means that Employee has (i) breached any fiduciary duty or
material legal or contractual obligation to the Company or Private (including
any Affiliate), which breach is not cured within thirty (30) days after notice
to the Employee thereof or, if cured, such conduct recurs (it being agreed that
such cure right for any particular conduct shall only be available once during
the Initial Term and each Renewal Term), (ii) failed to perform satisfactorily
Employee’s material job duties or to follow any material reasonable directive of
the Board of Directors of Private, which failure is not cured within thirty
(30) days after notice to Employee thereof or, if cured, such conduct recurs (it
being agreed that such cure right for any particular conduct shall only be
available once during the Initial Term and each Renewal Term), (iii) engaged in
gross negligence, gross insubordination, willful misconduct, fraud,
embezzlement, acts of material dishonesty or a conflict of interest (without the
prior, informed written consent of Private), in any such case relating to the
affairs of the Private Group, or (iv) been convicted of or pleaded no contest to
(A) any misdemeanor relating to the affairs of the Private Group or (B) any
felony, unless in either case (1) the felony or misdemeanor involved actions or
omissions of Employee in the ordinary course of the Private Group’s business,
and (2) Employee was acting in good faith and what he reasonably believed to be
the best interests of the Private Group.

4.1.4. “Good Reason” means Employee’s voluntary termination within thirty
(30) days following the occurrence of one or more of the following: (i) a
material diminution Employee’s authority, duties, title, reporting structure or
responsibilities that is not remedied by the Company or Private within 30 days
after receipt of notice thereof given by Employee, or (ii) a material breach of
this Agreement by the Company or Private, which breach is not cured within
thirty (30) days after notice thereof given by Employee, or (iii) a change by
the Company or Private in the geographical location at which Employee must
provide the services described in this Agreement by more than twenty-five
(25) miles from his current location in San Francisco, California, excluding
reasonable travel (and provided that it is understood that Employee will be
required to spend up to three (3) months per year, or additional time per year
with the consent of Employee, at the Private’s headquarters in Barcelona, Spain,
which requirement shall not be deemed occurrence of an event permitting Employee
to resign with “Good Reason”).

4.1.5. “Disability” means illness (mental or physical) or accident, which
results in Employee being unable to perform Employee’s duties under this
Agreement on a full time basis, for a period of sixty (60) consecutive days, or
one hundred twenty (120) days, whether or not consecutive, in any twelve month
period. In the event of a dispute as to whether Employee is Disabled, the
Company or Private may refer the same to a mutually acceptable licensed
practicing physician, whose written report shall be final and binding upon the
parties, and Employee agrees to submit to such tests and examination as such
physician shall deem appropriate. If Employee fails or refuses for any reason to
promptly submit to any examination requested by such physician, then Employee
shall be considered to be Disabled.

 

3



--------------------------------------------------------------------------------

4.2. General. Employee’s employment under this Agreement may be terminated at
any time by the Company or Private with Cause or in the event of the Disability
of Employee, effective (except in the event of Employee’s death) immediately
upon receipt by Employee of written Notice of Termination or upon such other
date specified in such Notice of Termination. Employee’s employment shall
automatically terminate upon his death. Employee may resign for Good Reason
after at least thirty (30) days prior written Notice of Termination thereof from
Employee to the Company and Private.

4.3. Effects of Termination. If the Company or Private terminates the Employee’s
employment during the Initial Term of the Agreement other than for Cause, or if
Employee terminates his employment for Good Reason, the Company shall pay to
Employee (a) any and all Base Salary, accrued vacation and expense reimbursement
that had accrued but had not been paid prior to the Date of Termination, which
amounts shall be paid promptly after the Date of Termination, (b) an amount
equal to Employee’s monthly Base Salary multiplied by the remaining number of
whole months left in the Initial Term, which amount shall be paid in monthly
installments consistent with how the Company historically pays Employee’s Base
Salary, and (c) the cost of premiums to continue health insurance coverage for
Employee and his dependents under COBRA (provided that Employee is eligible and
timely elects COBRA coverage) during the remaining Initial Term, payable monthly
as and when incurred by Employee, and otherwise the Company shall have no
further obligation to make any payments or provide any benefits to Employee
hereunder after the Date of Termination; provided however, that no portion of
the amounts set forth in clause (b) above shall become payable before a
Separation from Service occurs. As used herein, a “Separation from Service”
occurs when Employee dies, retires, or otherwise has a termination of employment
that constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder. If Employee’s employment is terminated for any
other reason, the Company shall have no further obligation to make any payments
or provide any benefits to Employee hereunder after the Date of Termination
except for payments of Base Salary and expense reimbursement that had accrued
but had not been paid prior to the Date of Termination, less all deductions or
offsets for amounts owed by Employee to the Company.

4.4. Procedure upon Termination. On termination of employment regardless of the
reason, Employee (or his heirs, representatives or estate as the case may be)
shall promptly return to Private all documents (including copies) and other
property containing or disclosing Confidential Information, including customer
lists, manuals, letters, materials, reports and records in Employee’s possession
or control no matter from whom or in what manner acquired.

5. Confidential Information.

5.1. During the Term of this Agreement and thereafter, Employee will not,
directly or indirectly, use, or willfully disclose to any Person, any
Confidential Information (as defined herein) of the Private Group, except (A) in
the performance of his duties on behalf of the Private Group, or (B) to the
extent necessary to comply with law or the valid order of a court of competent
jurisdiction, in which event Employee shall notify the Company as promptly as
practicable (and, if possible, prior to the making of such disclosure).
“Confidential Information” means any information, data, trade secrets and
confidential or proprietary information relating to the business, operations,
assets and liabilities of the Private Group, including without limitation all
customers and/or suppliers’ identities, characteristics and agreements,
financial information and projections, employee files, business and marketing
plans, sales activities, pricing methodologies, credit and financial data and
financial methods; provided, however, that the foregoing shall not apply to
information which is not generally known to the industry or the public other
than as a result of Employee’s breach of this covenant. Employee agrees that
upon termination of his employment under this Agreement for any reason, he will
return to Private immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Private Group. Employee further agrees that he will not
retain or use for his account at any time any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any member of the Private Group.

 

4



--------------------------------------------------------------------------------

5.2. For the avoidance of doubt, Employee acknowledges that if he engages
(directly or indirectly) in any conduct which violates this Section 5, such
conduct shall constitute a breach of this Agreement regardless of whether such
conduct constitutes a violation of the Merger Agreement.

6. Appointment as Director. Private acknowledges that as a condition of
Employee’s employment, Employee was appointed to Private’s Board of Directors in
March 2009 and Private agrees that it will nominate Employee to continue to
serve as a director at each annual meeting of shareholders of Private in 2009,
2010 and 2011, until such time as Employee shall cease to be employed under this
Agreement. For the avoidance of doubt, Private’s breach of this Section 6 shall
constitute a material breach of this Agreement for purposes of Section 4.1.4(ii)
hereof.

7. Miscellaneous.

7.1 Notices. All written notices, demands and requests of any kind which any
party may be required or may desire to serve upon the other parties hereto in
connection with this Agreement shall be delivered only by courier or other means
of personal service which provides written verification of receipt or by
registered or certified mail return receipt requested, or by facsimile; provided
that the facsimile is promptly followed by delivery of a hard copy of such
notice which provides written verification or receipt (each, a “Notice”). Any
such Notice delivered by registered or certified mail shall be deposited in the
United States mail with postage thereon fully prepaid, or if by courier then
deposited prepaid with the courier. All Notices shall be addressed to the
parties to be served as follows:

If to the Company or Private:

c/o Private Media Group, Inc.

Calle de la Marina 16-18

Floor 18, Suite D

08005 Barcelona, Spain

Attention: Chief Financial Officer

If to Employee:

Ilan Bunimovitz

537 Stevenson Street

San Francisco, CA 94103

7.2 Entire Agreement. This Agreement amends and restates the Prior Agreement in
its entirety. This Agreement (including the documents referred to herein) and
the Merger Agreement constitute the entire agreement between the parties and
supersede any prior understandings, agreements, or representations by or between
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.

7.3 Assignment, Successors. This Agreement is personal in its nature and none of
the parties hereto shall, without the consent of the others, assign or transfer
this Agreement or any rights or obligations hereunder; provided that the Company
or Private may assign its rights under this Agreement either to an Affiliate or
in connection with a merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company or Private with or to any other
individual or entity, in which event this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
and such successor shall discharge and perform all the promises, covenants,
duties, and obligations of the Company and Private hereunder.

 

5



--------------------------------------------------------------------------------

7.4 Governing Law and Venue. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

7.5 General. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this Agreement to arbitrate, shall be determined by arbitration in Los Angeles
County, California, before a single arbitrator. The arbitration shall be
administered by JAMS pursuant to its applicable Arbitration Rules and
Procedures. Judgment on the award may be entered in any court having
jurisdiction. This clause shall not preclude parties from seeking provisional
remedies in aid of arbitration from a court of appropriate jurisdiction. The
arbitrator shall award to the prevailing party, as determined by the arbitrator,
all of its costs and fees, including the costs of the arbitration, the fees of
the arbitrator, and the reasonable attorneys’ fees of the prevailing party.

7.6 Waiver; Modification. Failure to insist upon strict compliance with any of
the terms, covenants, or conditions hereof shall not be deemed a waiver of such
term, covenant, or condition, nor shall any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times. This Agreement shall not be modified in any
respect except by a writing executed by each party hereto.

7.7 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

7.8 Specific Performance. Employee acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 5 hereof would be inadequate and, in recognition of this fact, Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company or Private shall be entitled to obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available without the need to post any security or bond.

 

6



--------------------------------------------------------------------------------

7.9. Section 409A.

7.9.1. It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Employee.

7.9.2. Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Employee’s Separation from Service,
Employee shall not be entitled to any severance payment or benefits pursuant to
this offer letter until the earlier of (i) the date which is six (6) months
after Employees’ Separation from Service for any reason other than death, or
(ii) the date of Employee’s death. Any amounts otherwise payable to Employee
upon or in the six (6) month period following Employee’s Separation from Service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after Employee’s Separation from Service
(or, if earlier, as soon as practicable, and in all events within thirty
(30) days, after the date of Employee’s death). The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A.

7.9.3 To the extent that any reimbursements pursuant to this Agreement are
taxable to Employee, any such reimbursement payment shall be paid to Employee on
or before the last day of Employee’s taxable year following the taxable year in
which the related expense was incurred. The benefits and reimbursements pursuant
to such provision are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Employee receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Employee receives in any other taxable year.

7.10 Counterparts; Facsimile Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. A
facsimile copy shall have the same legal effect as the original.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date above written.

 

PRIVATE MEDIA GROUP, INC. By:     Name:   Title:  

 

GAME LINK LLC By:     Name:   Title:  

 

“EMPLOYEE”    Ilan Bunimovitz

 

8